DETAILED ACTION
1.	This communication is in response to the Amendments and Arguments filed on 9/9/2021. Claims 1-20 are pending and have been examined.
Response to Amendments and Arguments

2.	Regarding applicant’s amended claims, note that these claims necessitate the new ground(s) of rejection presented in this Office action, because these claims introduce new issue and/or change the scope of the claims.  
Applicant's arguments with respect to claim rejections under 35 USC 103 have been fully considered, but they are not persuasive. In particular, the applicant argues that for the amended independent claims, the references do not teach “a second state when the voice command is less than the threshold value and corresponds to a gap between words in the voice command ..” In response, the examiner respectfully disagrees.    
Note that MALAH teaches: [col. 6, lines 32-35] “the power level of the input signal decreases even during short gaps in the speech signal (e.g., between words and particularly between sentences) to the level of the noise” and [col. 2, lines 47-51] “For each input signal segment of length Nseg, the VAD 20 makes a decision whether speech is present (V=1), or not (V=0). The decision is made by comparing the power level of the signal in each segment to a given threshold” while REUSS also teaches adaptive voice activity detect (VAD) which detects speech gaps.
The applicant also argues that the references do not teach “prevent writing data from the voice command to the memory when the signal is in the second state ..” In response, the examiner respectfully disagrees.    
The control signal is used to activate, adjust, or control signal separation processes or post-processing operations to improve the quality of the resulting speech signal” and [0024] “When wind noise is detected from one microphone, that microphone is deactivated .. When the wind noise is no longer present, the microphone is reactivated” which teach ready mechanisms to activate or deactivate any processing steps (such as writing) for input voice signal. VISSER also teaches: [0090] “different sets of default values may be stored for different users” which teaches a ready mechanism to store/write any data to a storage/memory. Therefore VISSER combined with REUSS and MALAH (for detecting the 2nd state) does teach a ready mechanism for the recited limitation.
Claim Rejections - 35 USC § 103
3.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Reuss (US 7881927; hereinafter REUSS) in view of Visser, et al. (US 20070021958; hereinafter VISSER), and further in view of Malah (US 5991718; hereinafter MALAH).
As per claim 1, REUSS (Title: Adaptive sidetone and adaptive voice activity detect (VAD) threshold for speech processing) discloses “A voice detection system, comprising: a microphone configured to: receive a voice command; compare the voice command against a threshold value (REUSS, [col. 1, lines 11-12], adaptive voice activity detect (VAD) threshold for speech processing; [col. 4, line 37-38], analog signals received from a microphone 110; [col. 2, lines 52-54], comparing received signals to the adaptive VAD threshold to determine existence of voice activity); and
generate a signal, wherein the signal comprises: a first state when the voice command is greater than the threshold value; and [ a second state when the voice command is less than the threshold value and corresponds to a gap between words in the voice command ] (REUSS, [col. 2, lines 54-58], The sidetone attenuation is based on an average ambient noise energy level determined from a noise energy amplitude during periods of no voice activity and a comparator for comparing received signals to the adaptive VAD threshold to determine existence of voice activity <where existence of voice activity or not reads on the two states of the generated ‘signal’>); and 
an audio processor, coupled to the microphone, comprising: a sound data controller configured to: [ write data from the voice command to a memory when the signal is in the first state; and prevent writing data from the voice command to the memory when the signal is in the second state and corresponds to gaps between words in the voice command ].”  
REUSS does not expressly disclose “write data from the voice command to a memory when the signal is in the first state; and prevent writing data from the voice command to the memory when the signal is in the second state ..” However, this feature is taught by VISSER (Title: Robust separation of speech signals in a noisy environment).
In the same field of endeavor, VISSER teaches: [0022] “When speech is detected, the voice activity detector generates a control signal. The control signal is used to activate, adjust, or control signal separation processes or post-processing operations to improve the quality of the resulting speech signal” and [0024] “When wind noise is detected from one microphone, that microphone is deactivated .. When the wind noise is no longer present, the microphone is reactivated” which teach ready mechanisms to activate or deactivate any processing steps for input voice signal. VISSER also teaches: [0090] “different sets of default values may be which teaches a ready mechanism to store/write any data to a memory.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of VISSER in the system taught by REUSS to enable or disable writing voice command data to a memory depending on the voice activity detection result.
REUSS in view of VISSER does not expressly disclose “a second state when the voice command is less than the threshold value and corresponds to a gap between words in the voice command ..” However, this feature is taught by MALAH (Title: System and method for noise threshold adaptation for voice activity detection in nonstationary noise environments).
In the same field of endeavor, MALAH teaches: [col. 6, lines 32-35] “the power level of the input signal decreases even during short gaps in the speech signal (e.g., between words and particularly between sentences) to the level of the noise” and [col. 2, lines 47-51] “For each input signal segment of length Nseg, the VAD 20 makes a decision whether speech is present (V=1), or not (V=0). The decision is made by comparing the power level of the signal in each segment to a given threshold” 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of MALAH in the system taught by REUSS and VISSER to enable or disable writing voice command data to a memory depending on the voice activity detection result.
Claims 9, 14 (similar in scope to claim 1) are rejected under the same rationale as applied above for claim 1. Claims 9, 14 further discloses “transmit the digital signal ..” REUSS also 162 which monitors the transmit signal Tx from the microphone and detects for silence.”
As per Claim 2 (dependent on claim 1), REUSS in view of VISSER further discloses “wherein the microphone comprises: a threshold generator, configured to generate a threshold value; and a threshold comparator, coupled to the threshold generator (REUSS, [col. 2, lines 49-54], an adaptive VAD threshold generator configured to generate an optimized VAD threshold .. and a comparator for comparing received signals to the adaptive VAD threshold to determine existence of voice activity).” 
As per Claim 3 (dependent on claim 2), REUSS in view of VISSER further discloses “wherein the threshold generator is reprogrammable by at least one of a user of the voice detection system and an external device connected to the audio processor (REUSS, [col. 3, line 63-64], a simple linear formula may be used to adjust the VAD threshold to an optimal value <read on a ready mechanism to ‘program’ a threshold generator>).”
Claim 17 (similar in scope to claim 3) is rejected under the same rationale as applied above for claim 3. 
As per Claim 4 (dependent on claim 1), REUSS in view of VISSER further discloses “wherein the audio processor further comprises: a command detector, coupled to the memory, and configured to generate a processed voice command corresponding to the voice command represented in the data stored in the memory (VISSER, [0022], The control signal is used to activate, adjust, or control signal separation processes or post-processing operations to improve the quality of the resulting speech signal).”
 Claim 15 (similar in scope to claim 4) is rejected under the same rationale as applied above for claim 4. 
As per Claim 5 (dependent on claim 1), REUSS in view of VISSER further discloses “wherein the microphone further comprises an analog-digital converter configured to convert the voice command into a digital voice command (REUSS, [col. 4, line 37-39], analog signals received from a microphone 110 may be converted to digital signals using an A/D converter 112).”
As per Claim 6 (dependent on claim 5), REUSS in view of VISSER further discloses “wherein the microphone further comprises an AND circuit configured to perform the logical AND of the digital voice command and the signal to convert the digital voice command into a cleaned digital voice command (VISSER, [0022], When speech is detected, the voice activity detector generates a control signal. The control signal is used to activate, adjust, or control signal separation processes or post-processing operations to improve the quality of the resulting speech signal; [0024], When wind noise is detected from one microphone, that microphone is deactivated .. When the wind noise is no longer present, the microphone is reactivated <read on a ready mechanism to activate and deactivate any processing step for input voice signal, which is equivalent to performing a logical ‘AND’ of the ‘voice command’ and the ‘signal’>).” 
As per Claim 7 (dependent on claim 1), REUSS in view of VISSER further discloses “wherein the audio processor further comprises a clock controller configured to transmit an external clock signal, wherein the clock controller is active when the signal is in the first state and is inactive when the signal is in the second state, to the microphone (VISSER, [0106], computer <read on an inherent ‘clock’>; [0022], When speech is detected, the voice activity detector generates a control signal. The control signal is used to activate .. signal separation signal states’ gating ‘clock controller’>).”
As per Claim 8 (dependent on claim 7), REUSS in view of VISSER further discloses “wherein the external clock signal prevents the microphone from transmitting the voice command when the external clock signal is inactive (VISSER, [0106], computer <read on an inherent ‘clock’>; [0024], microphone is deactivated .. microphone is reactivated <where ‘activate’ and ‘deactivate’ read on the digital signal gating ‘clock’ to result in ‘external clock’ to control system operation>).”
As per Claim 10 (dependent on claim 9), REUSS in view of VISSER further discloses “wherein the digital signal comprises, at most, a HIGH signal value and a LOW signal value (VISSER, [0022], When speech is detected, the voice activity detector generates a control signal. The control signal is used to activate, adjust, or control signal separation processes or post-processing operations; [0024], When wind noise is detected from one microphone, that microphone is deactivated .. When the wind noise is no longer present, the microphone is reactivated <where ‘activate’ and ‘deactivate’ read on “HIGH’ and ‘LOW’ values>).” 
Claim 18 (similar in scope to claim 10) is rejected under the same rationale as applied above for claim 10. 
As per Claim 11 (dependent on claim 9), REUSS in view of VISSER further discloses “wherein controlling operation of the audio processor based on the digital signal further comprises: performing audio command detection with a signal processor according to the digital signal, and 37ONS03253(B)US / 10545.A500preventing audio command detection with the signal processor according to the digital signal (VISSER, [0022], The control signal is used to activate, adjust, or control signal separation processes or post-processing operations; [0024], When wind noise is detected from one microphone, that microphone is deactivated .. When the wind noise is no longer present, the microphone is reactivated <read on a ready mechanism to perform or prevent performing any processing step based on a control signal>).”   
As per Claim 12 (dependent on claim 9), REUSS in view of VISSER further discloses “wherein: storing data in the memory according to the digital signal comprises enabling a controller when the digital signal is HIGH; and preventing data from being stored in the memory according to the digital signal comprises disabling the controller when the digital signal is LOW (VISSER, [0022], When speech is detected, the voice activity detector generates a control signal. The control signal is used to activate, adjust, or control signal separation processes or post-processing operations; [0024], When wind noise is detected from one microphone, that microphone is deactivated .. When the wind noise is no longer present, the microphone is reactivated <where ‘activate’ and ‘deactivate’ read on “HIGH’ and ‘LOW’ values. Also read on a ready mechanism to perform or prevent performing any operation, such as storing data, based on a control signal>; [0090], different sets of default values may be stored for different users <read on a ready mechanism to store any data to a memory>).” 
As per Claim 13 (dependent on claim 9), REUSS in view of VISSER further discloses “generating an external clock signal according to: the digital signal; and an internal clock signal; and transmitting the external clock signal to the microphone, wherein the external clock signal controls a mode of operation of the microphone (VISSER, [0106], computer <read on an inherent ‘internal clock’>; [0022], When speech is detected, the voice activity detector generates a control signal. The control signal is used to activate .. signal separation processes or post-internal clock’ to result in ‘external clock’>).”
As per Claim 16 (dependent on claim 15), REUSS in view of VISSER further discloses “an external device, wherein the external device is coupled to the audio processor and is configured to respond to the processed voice command (REUSS. [col. 1, lines 22-31], The VAD determines when the user is speaking and when the user is silent .. The voicing decision may be used to control .. when to adapt a speech filter or speech beamformer to the user's speech, or when to adapt a noise filter or noise beamformer to the background noise <read on a ready mechanism to control any device including an external device to perform any action per the voice command>).”
Claim 19 (similar in scope to claim 13) is rejected under the same rationale as applied above for claim 13. 
As per Claim 20 (dependent on claim 19), REUSS in view of VISSER further discloses “wherein the external clock signal is HIGH only when both the digital signal and the internal clock signal are HIGH (VISSER, [0106], computer <read on the inherent ‘internal clock’>; [0022], When speech is detected, the voice activity detector generates a control signal. The control signal is used to activate .. signal separation processes or post-processing operations; [0024], microphone is deactivated .. microphone is reactivated <where ‘activate’ and ‘deactivate’ read on “HIGH’ and ‘LOW’ values of the digital signal that gates ‘internal clock’ to result in ‘external clock’>).”

Conclusion
THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).   
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 		
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FENG-TZER TZENG whose telephone number is (571)272-4609. The examiner can normally be reached on M-F (8:30-5:00). The fax phone number where this application or proceeding is assigned is 571-273-4609.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre-Louis Desir (SPE) can be reached on 571-272-7799. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 

/FENG-TZER TZENG/		11/16/2021Primary Examiner, Art Unit 2659